Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Williams on 07/27/2022.

The application has been amended as follows: 

1. A method of operating a gardening appliance, the gardening appliance comprising a cabinet defining a grow chamber within the cabinet, a liner positioned within the cabinet, the liner at least partially defining one or more back portions of the grow chamber, a door mounted on a front side of the cabinet, a grow module comprising a plurality of faces with a pod aperture configured for receiving a plant pod defined in each face of the plurality of faces, wherein one face of the plurality of faces of the grow module is positioned in a front portion of the grow chamber proximate the door and one or more faces other than the one face of the plurality of faces of the grow module is positioned in the one or more back portions of the grow chamber, and an artificial lighting system configured to illuminate the one or more back portions of the grow chamber, the method comprising:
operating the artificial lighting system according to a first profile for a first period of time; and
operating the artificial lighting system according to a second profile for a second period of time after the first period of time;
wherein the first profile includes a first on duration and the second profile includes a second on duration different from the first on duration; and
wherein the grow module is rotatable within the liner whereby each face of the plurality of faces of the grow module is successively positioned in each back portion of the one or more back portions of the grow chamber during rotation of the grow module, wherein the first on duration is synchronized with rotation of the grow module and the second on duration is synchronized with rotation of the grow module.

In Claim 5 line 1, change: “The method of claim 4” to “The method of claim 1”

11. A gardening appliance, comprising:
a cabinet defining a grow chamber within the cabinet;
a liner positioned within the cabinet, the liner at least partially defining one or more back portions of the grow chamber;
a door mounted on a front side of the cabinet;
a grow module comprising a plurality of faces with a pod aperture configured for receiving a plant pod defined in each face of the plurality of faces, wherein one face of the plurality of faces of the grow module is positioned in a front portion of the grow chamber proximate the door and one or more faces other than the one face of the plurality of faces of the grow module is positioned in the one or more back portions of the grow chamber;
an artificial lighting system configured to illuminate the one or more back portions of the grow chamber; and
a controller, the controller configured for:
operating the artificial lighting system according to a first profile for a first period of time; and 
operating the artificial lighting system according to a second profile for a second period of time after the first period of time;
wherein the first profile includes a first on duration and the second profile includes a second on duration different from the first on duration; and
wherein the grow module is rotatable within the liner whereby each face of the plurality of faces of the grow module is successively positioned in each back portion of the one or more back portions of the grow chamber during rotation of the grow module, wherein the first on duration is synchronized with rotation of the grow module and the second on duration is synchronized with rotation of the grow module.

In claim 15, line 1, change: “The gardening appliance of claim 14” to “The gardening appliance of claim 11”

Cancel claims 3, 4, 13, and 14

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the gardening appliance and the associated method of operating the gardening applicant as claimed including all of the claimed limitations and specifically operating the artificial lighting system according to a first profile for a first period of time; operating the artificial lighting system according to a second profile for a second period of time after the first period of time; wherein the first profile includes a first on duration and the second profile includes a second on duration different from the first on duration; and wherein the grow module is rotatable within the liner whereby each face of the plurality of faces of the grow module is successively positioned in each back portion of the one or more back portions of the grow chamber during rotation of the grow module, wherein the first on duration is synchronized with rotation of the grow module and the second on duration is synchronized with rotation of the grow module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA L PERRY/            Primary Examiner, Art Unit 3644